 1

 2

 3

 4

 5

 6

 7                                  UNITED STATES DISTRICT COURT

 8                           FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    DAVID WESLEY BIRRELL, et al.,                        No. 2:16-cv-1818 JAM CKD P
11                        Plaintiffs,
12            v.                                           ORDER
13    ROBERT W. FOX,
14                        Defendant.
15

16           On February 7, 2019, the court granted Paul R. Martin’s June 22, 2018 motion to

17   withdraw as counsel for plaintiffs based mostly upon Mr. Martin’s representation that his

18   advanced age of 82, deteriorating health, and memory loss prevent him from providing adequate

19   advocacy. On December 7, 2018, and presumably in accord with this court’s directive to Mr.

20   Martin that he turn over all case materials to plaintiff Birrell, plaintiff Birrell received, at the

21   California Medical facility, a large box containing “legal mail” from Mr. Martin.

22           Plaintiff Birrell opened the box and identified legal files as well as physical evidence

23   containing asbestos. ECF No. 34 at 2. Mr. Birrell then closed the box, notified a correctional

24   officer the box contained asbestos and demanded that the box be returned to Mr. Martin. Id. &

25   ECF No. 34-1 at 4. At that point, the correctional officer returned the box to the mail room (ECF

26   No. 34 at 2), and the box was eventually returned to Mr. Martin (ECF No. 47 at 2).

27           Plaintiff Birrell now asks that, in light of the foregoing, he and the other plaintiffs be

28   “relieved” of the court’s order permitting Mr. Martin to withdraw “until such time as Attorney
                                                          1
 1   Martin is made to surrender all of the relevant case files and documents that he has in his

 2   possession.”1 Id. at 10. Even assuming the court has the power to do so, Mr. Martin will not be

 3   reinstated as counsel for plaintiffs in this case. The fact that plaintiff no longer has Mr. Martin’s

 4   files and evidence concerning this case is of plaintiff Birrell’s own doing. Nothing suggests the

 5   minimal exposure to asbestos which would have accompanied a review of the items in the box

 6   sent to plaintiff Birrell would have been harmful in any meaningful respect.

 7             Accordingly, IT IS HEREBY ORDERED that plaintiff Birrell’s February 27, 2019

 8   “motion for relief from court’s order of February 7, 2019 . . .” (ECF No 47) is denied.

 9   Dated: May 10, 2019
                                                       _____________________________________
10
                                                       CAROLYN K. DELANEY
11                                                     UNITED STATES MAGISTRATE JUDGE

12

13

14

15   1
     birr1818.mfr
16

17

18

19

20
21

22

23

24

25

26   1
       In the motion filed February 27, 2019, plaintiff suggests Mr. Martin is not being truthful about
27   his mental health. In support, he claims Mr. Martin is still attorney of record in several cases
     before this court. This is not true. Mr. Martin appears to be attorney of record in one other case,
28   2:16-cv-2641 MCE DMC, and has taken no action in that case since the case was filed in 2016.
                                                        2
